In an action for specific performance of a contract for the sale of real property, brought by the sellers against the purchaser, in which the purchaser asserted counterclaims for the return of his down payment and for the foreclosure of his vendee’s lien, the purchaser (defendant) appeals: (1) from an order of the Supreme Court, Nassau County, dated May 13, 1960, which denies his motion for summary judgment dismissing the amended complaint and awarding judgment to him on his counterclaims; and (2) from an order of said court, dated June 6, 1960, which grants reargument and on reargument adheres to the original decision. Order dated June 6, 1960 affirmed, with $10 costs and disbursements. No opinion. Appeal from order dated May 13, 1960 dismissed, without costs. This order was superseded by the later order granting reargument. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.